Case 5:20-cv-00249-WFJ-PRL Document 13 Filed 07/20/20 Page 1 of 3 PageID 47




                        UNITED STATE DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

EUGENE C. JOHNSON,

      Plaintiff,

v.                                                      Case No. 5:20-cv-249-Oc-02PRL

JAMES P. TARQUIN,

      Defendant.
_______________________

                                        ORDER

      Plaintiff, proceeding pro se, has been granted leave to proceed in forma pauperis.

(Doc. 12). The Prison Litigation and Reform Act (PLRA) directs the Court to dismiss

a case if the Court determines that the action is frivolous, malicious, fails to state a

claim upon which relief can be granted, or seeks monetary relief against a defendant

who is immune to such relief. See 28 U.S.C. §§ 1915A, 1915(e)(2). The Court must

liberally construe a pro se Plaintiff’s allegations. Haines v. Kerner, 404 U.S. 519 (1972);

see also Miller v. Stanmore, 636 F.2d 986, 988 (5th Cir. 1981).

      In his Complaint, filed pursuant to 42 U.S.C. § 1983, Plaintiff, a pre-trial

detainee, sues his former privately retained attorney, James P. Tarquin, for

“professional malpractice and negligence.” (Doc. 1 at 5). Plaintiff states he hired Mr.

Tarquin to represent him in a criminal and a civil case. Plaintiff alleges that Mr.

Tarquin “gave fictious court dates of pretrail [sic], jury selection and, trial, coercing

me into taking an outrageous plea deal of 78 months, which I had to reject and retain
Case 5:20-cv-00249-WFJ-PRL Document 13 Filed 07/20/20 Page 2 of 3 PageID 48




new counsel.” Id. at 5-6. Plaintiff further claims that another individual’s criminal

charges were including on his scoresheet. Id. at 6.

       Plaintiff’s case is due to be dismissed for failure to state a claim. The Defendant

is not a state actor for purposes of suit under § 1983. “To obtain relief under § 1983, [a

party] must show that he was deprived of a federal right by a person acting under color

of state law.” Patrick v. Floyd Medical Center, 201 F.3d 1313, 1315 (11th Cir. 2000). Only

in rare circumstances may a private party be viewed as a state actor for purposes of

liability under § 1983. To hold that private parties are state actors, this Court must

conclude that one of the following conditions is met: (1) the state coerced or at least

significantly encouraged the action alleged to violate the Constitution (state

compulsion test); (2) the private parties performed a public function that was

traditionally the exclusive prerogative of the state (public function test); or (3) the state

had so far insinuated itself into a position of interdependence with the private parties

that it was a joint participant in the enterprise (nexus/joint action test). Rayburn ex rel.

Rayburn v. Hogue, 241 F.3d 341, 1347 (11th Cir. 2001). Even liberally construed, the

allegations in the Complaint do not suggest that Plaintiff could meet any of those tests.

       Without an underlying federal claim, this Court does not have diversity

jurisdiction over any state law claims Plaintiff may wish to assert against Mr. Tarquin.

       Accordingly, it is hereby

       ORDERED:




                                             2
Case 5:20-cv-00249-WFJ-PRL Document 13 Filed 07/20/20 Page 3 of 3 PageID 49




      1.     This case is hereby DISMISSED without prejudice for failing to state a

claim upon which relief can be granted. Such dismissal counts as a “strike” for the

purposes of the three-strikes provision of the PLRA, 28 U.S.C. § 1915(g).

      2.     The Clerk of Court is directed to enter judgment accordingly, terminate

any pending motions, and close this file.

      DONE and ORDERED in Tampa, Florida on July 20, 2020.




Copies furnished to: Pro Se Party




                                            3
